Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on July 26, 2021. In virtue of this communication, claims 1-10 are currently presented in the instant application.
Drawings
The drawings submitted on July 26, 2021 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No.: US-20160029197-A1 (herein “Gellens”).

Claim 1
Consider claim 1, Gellens teaches a vehicle (see Gellens Fig. 1, note vehicle 190) with an automatic reporting function (see Gellens Fig. 1, [0116] note terminal 110 with emergency call In-Vehicle System (IVS)), comprising: 
a controller configured to control automatic transmission of emergency information to a server in a case of an emergency of the vehicle with a transmitter (see Gellens Fig. 2, [0107, [0132], [0345] note terminal 110 sending telematics information for a detected condition to the central service 160 to initiated an emergency call), 
the transmitter being configured to transmit the emergency information related to the emergency of the vehicle to the server configured to make a call for emergency action (see Gellens Fig. 2, [0107, [0132], [0345] note terminal 110 sending telematics information for a detected condition to the central service 160 to initiate an emergency call); and 
a display provided on the vehicle and configured to display destination information for the automatic transmission of the emergency information to the server in a format readable by a communicator different from the transmitter (see Gellens [0176] note displaying a text message from the central service providing relevant information for emergency service operator call and/or arrival of an emergency service provider), 
wherein the controller is configured to, in the case of the emergency of the vehicle, cause the display to display the destination information on the vehicle in the format readable by the communicator (see Gellens [0176] note displaying a text message from the central service providing relevant information for emergency service operator call and/or arrival of an emergency service provider).

Claim 2
Consider claim 2, Gellens teaches wherein the display is a display device provided on the vehicle in a visually recognizable manner (see Gellens [0176] note displaying a text message), and 
wherein the controller is configured to, in an accident of the vehicle, cause the display device of the vehicle to display the destination information in the format readable by the communicator (see Gellens [0176] note displaying a text message from the central service providing relevant information for emergency service operator call and/or arrival of an emergency service provider).

Claim 3
Consider claim 3, Gellens teaches wherein the controller is configured to in the accident of the vehicle, cause the display device of the vehicle to display the destination information in the format readable by the communicator (see Gellens [0176] note displaying a text message from the central service providing relevant information for emergency service operator call and/or arrival of an emergency service provider), and 
in other cases than the case, avoid causing the display device to display the destination information (see Gellens [0176] note displaying a text message when the terminal initiates an emergency call).

Claims 4 and 5
Consider claim 4, Gellens teaches wherein the controller is configured to in a case where the transmitter is unable to transmit accident information to the server in the accident of the vehicle, cause the display device of the vehicle to display the destination information in the format readable by the communicator (see Gellens [0107], [0318] note when the central service is busy, the central service sending intermediate messages to the terminal indicating a busy message), and 
in other cases than the case, avoid causing the display device to display the destination information (see Gellens [0176] note displaying a text message when the terminal initiates an emergency call).
Claim(s) 5 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 6, 7, 8, 9, and 10
Consider claim 6, Gellens teaches wherein the controller is configured to before an accident of the vehicle is detected or predicted or when the accident is detected or predicted, determine whether the transmitter of the vehicle is communicable with the server (see Gellens [0107] note determining whether the terminal is able or unable to establish a session with the central service), 
when the transmitter is communicable with the server, transmit accident information to the server using the transmitter based on detection of the accident of the vehicle (see Gellens [0176] note displaying a text message from the central service providing relevant information for emergency service operator call and/or arrival of an emergency service provider), and 
when the transmitter is not communicable with the server, cause the display to display the destination information to the server in the format readable by the communicator based on the detection of the accident of the vehicle (see Gellens [0107], [0318] note when the central service is busy, the central service sending intermediate messages to the terminal indicating a busy message).
Claim(s) 7, 8, 9, and 10 is/are rejected for at least the same reason(s) set forth in claim 6.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647